Citation Nr: 0330725	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic 
eligibility for Department of Veterans Affairs benefits. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a decision on this matter in October 2001, 
finding that the appellant did not have requisite service to 
be considered a "veteran" for purposes of basic eligibility 
for VA benefits.  The appellant appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion by the parties, in a May 2003 
Order, the Court vacated the Board decision and remanded the 
matter to the Board.  By letter dated in July 2003, the 
Board advised the appellant that he had additional time in 
which to supplement the evidence and argument before the 
Board.  Additional evidence received in August 2003 has been 
associated with the claims folder.  The case is again ready 
for appellate review. 


REMAND

The appellant has been denied VA benefits as not eligible 
based on a determination that he does not have recognized 
service to qualify as a "veteran."  The appellant alleges 
having active service from 1942 to 1945.  

The RO obtained certifications from the service department 
in March 1980 and July 2001 indicating that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.   The certifications are based on the 
appellant's middle name, beginning with an "F" and on a 
birthdate on the 8th of the month.  However, as discussed in 
the joint motion to the Court, documents in the claims 
folder show conflicting information on these two points.  
Specifically, a May 1994 affidavit states that the appellant 
had a different last name beginning with a "G."  In 
addition, the same affidavit lists the appellant's birthday 
as on the 6th of the month.  That birthdate is also reflected 
on one copy of a November 1993 Certification from the Armed 
Forces of the Philippines, which shows a handwritten "6" 
above the "8" printed on the document.  Evidence received in 
August 2003 includes a copy of a birth certificate that 
shows a birthdate of August [redacted].  The joint motion to the 
Court found that the conflicting information necessitated a 
new request to the service department to verify the 
appellant's alleged service.  A remand is required to 
accomplish that request.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should resubmit to the 
service department a request for 
verification of the appellant's alleged 
period of service from 1942 to 1945.  
The RO should note the two possible 
middle names for the appellant, as well 
as the two possible birth dates, for 
purposes of the search.  The request and 
the response to the request should be 
fully documented in the claims folder. 

2.  After completing any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  







	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


